Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about March 27, 1995, which, inter alia, granted defendants’ motion to dismiss the cause of action for fraud on Statute of Limitations grounds, unanimously affirmed, without costs.
Plaintiffs commenced an action in October 1994 alleging, as here pertinent, fraudulent inducement with respect to a November 1987 contract whereby plaintiffs purchased the shares allocated to a cooperative apartment. CPLR 203 (g), which permits commencement of an action for fraud within two years of actual or imputed discovery of the fraud, explicitly excepts from its provisions actions governed by article 2 of the Uniform Commercial Code. The law is clear in New York that stock allocated to and the proprietary lease for a cooperative apartment are personalty, and that a contract for the sale of the stock and proprietary lease is governed by UCC article 2 (Friedman v Sommer, 63 NY2d 788; Silverman v Alcoa Plaza Assocs., 37 AD2d 166). Accordingly, the contract herein is governed by the four-year Statute of Limitations set forth in UCC 2-725 (1), and the cause of action for fraud is time-barred (see, McLeod v Cowles, 215 AD2d 460, lv dismissed 87 NY2d 918). Concur — Murphy, P. J., Sullivan, Wallach, Nardelli and Tom, JJ.